Citation Nr: 1725860	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  13-00 585A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include coronary artery disease (CAD).

2.  Entitlement to service connection for headaches, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for fatigue, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for joint and muscle pain, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

5.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).




REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Ciardiello, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1984 to November 1987, and again from December 2010 to March 2012, including service in Iraq.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in October 2016.  The hearing transcript is associated with the claims file.  During the hearing, the Veteran perfected his appeal of his claims for entitlement to service connection for headaches, fatigue, and muscle and joint pain.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).

In a November 2016 correspondence, the Veteran's attorney submitted a request for a second hearing.  Subsequently, in March 2017, the Veteran's attorney withdrew the request. 

The issues of entitlement to service connection for fatigue and muscle and joint pain, and entitlement to an initial rating in excess of 30 percent for PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's heart disease underwent a permanent increase in severity during service.

2.  Resolving all doubt in the Veteran's favor, the evidence of record shows that the Veteran's headaches are related to service.

3.  For the entire appeal period, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart disability have been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2016).

2.  The criteria for service connection for headaches have been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

3.  The criteria for a 70 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313   (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has distinguished between those cases in which the preexisting condition is noted upon entry into service, and those cases in which the preexistence of the condition must otherwise be established.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); see also 38 U.S.C.A. § 1111 (presumption of sound condition).  In a case where there is no preexisting condition noted upon entry into service, the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (a) the condition preexisted service and (b) the preexisting condition was not aggravated by service.  Wagner, 370 F.3d. at 1345; Horn, 25 Vet. App. at 234; 38 U.S.C.A. § 1111.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428   (2011); see also Jandreau v. Nicholson, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072  (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that the Board had an inherent fact-finding ability.  Id. at 1076; see also 38 C.F.R. § 7104(a) (2016).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

A.  Heart

The Veteran asserts that his heart disability, to include CAD, was aggravated by service.  See Hearing Transcript at 3.  The Board agrees.   

The Veteran has a current diagnosis of CAD, as well as atherosclerotic cardiovascular disease.  Thus, the first element of service connection is met. 

In April 2010, nearly seven months before the Veteran's second tour of duty began, he had a cardiac catheterization as a result of multiple heart attacks.  See April 2010 Medical Treatment Record at 1.

A veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Thus, if no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  However, the presumption of soundness does not apply if an entrance examination was not performed contemporaneous to entrance into a period of active duty, because "[i]n the absence of such an [entrance] examination, there is no basis from which to determine whether the claimant was in sound condition upon entry into that period of service on which the claim is based."  Smith v. Shinseki, 24 Vet. App. 40 (2010).

The Board notes that the record does not reflect that the Veteran was provided with an entrance examination before he began his second tour of active duty in December 2010.  Therefore, the presumption of soundness does not apply. 

The Board finds that the Veteran's heart condition pre-existed service, as evidenced by an April 2010 treatment record detailing a cardiac catheterization due to multiple heart attacks.  See April 2010 Medical Treatment Record at 1. Thus, the crux of this issue turns on whether or not the Veteran's heart disability was aggravated by service. 

In May 2012, the Veteran was afforded a VA examination.  The examiner provided a negative aggravation opinion; however, the board finds this opinion inadequate, as it is based on the inaccurate factual premise that the Veteran's service treatment records (STRs) do not contain evidence of treatment for a heart condition during his last period of service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (noting that a medical opinion based on an inaccurate factual premise has little probative value); see also May 2012 VA Examination; December 21, 2011 Service Treatment Record at 21 and 23.

In December 2016, the Veteran submitted a private medical opinion in regards to his heart disability.  The physician opined that the combination of the heat and carrying heavy equipment in Iraq aggravated the Veteran's heart condition to the point that he collapsed and had another heart attack.  The examiner also opined that the heart condition that caused the Veteran to collapse in service is the same condition that he has currently.  As this opinion is well supported and reflects review of the Veteran's file, it is afforded a high probative value. 

The Board finds that the evidence shows that the Veteran's heart disease underwent a permanent increase in severity in service.  Thus, service connection is warranted.

B.  Headaches

The Veteran has been diagnosed with headache syndrome since February 2014 and has been taking Tylenol for the condition.  See October 2016 VA Examination; see also February 2014 Medical Treatment Record at 3.  He testified that he began experiencing these headaches in 2011, shortly after returning from his deployment in Iraq.  See October 2016 Hearing Transcript at 31; see also December 2013 VA Examination at 2.  The Veteran was sent from Iraq to Fort Knox, Kentucky in December 2011, but remained on active duty until March 2012.  See Military Personnel Record at 8.  Thus, the period of time during which the Veteran asserts his chronic headaches began was during active duty.  Additionally, the Veteran reports that he continues to have headaches two to three times per week, and sometimes they require him to lie down.  See October 2016 Hearing Transcript at 31.  At the hearing, the Veteran reported that he had a headache that forced him to stop doing yard work and go inside and lie down the week before the hearing.  Id.  This lay testimony regarding the occurrence of headaches is competent because it reflects personally observed or experienced symptoms and behaviors.  The Board has no reason to doubt the credibility of this lay testimony.

Although service treatment records (STRs) do not reflect treatment for headaches, the Veteran has provided competent and credible testimony that the onset of his chronic headaches occurred during active duty.  He also provided competent and credible evidence that symptoms continued since service.  As a result of the foregoing, and resolving any doubt in the Veteran's favor, service connection for headaches is warranted.

II.  Higher Rating for PTSD

The Veteran's PTSD is rated as 30 percent disabling.  He contends that his PTSD is more severe than the currently assigned rating and that he is entitled to a higher initial rating.  Following a review of the relevant evidence of record, the Board finds that the preponderance of the evidence shows that the Veteran's PTSD warrants a disability rating of 50 percent throughout the appeal period.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  See 38 U.S.C.A. § 1155 (2015); 38 C.F.R. §§ 3.321(a), 4.1 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).

Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is currently rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9400 (2016).  Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, DC 9411 (2016).

The symptoms listed in General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that VA regulations require that when the symptoms and/or degree of impairment due to a Veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.  In addition, in Bankhead v. Shulkin, No. 15-2404 (Vet. App., May 19, 2017), the Court indicated that the Board must consider the severity, frequency, and duration of the signs and symptoms of a mental disorder when determining the appropriate rating.  Further, the Court held that the presence of suicidal ideation alone might cause occupational and social impairment with deficiencies in most areas.  Id.  

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score between 31 and 40 indicates some impairment in reality testing or communication or major impairment in several areas.  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

In March 2012, the Veteran was afforded a VA examination.  The examination report notes symptoms of anxiety and sleep impairment.  He reported that he does not have suicidal ideation, nor does he have hallucinations.  It was reported that he Veteran works well with others in the workplace, and the he has no problems with memory, attention or concentration.  He did endorse nightmares and distressing dreams.  The examiner noted that the Veteran is hypervigilant, irritable, and avoidant of stimuli that remind him of service.  The examiner noted that the Veteran's symptoms are manifested by social and occupational impairment with occasional decrease in work efficiency.  The Veteran was assigned a GAF score of 80. 

In December 2013 VA examination, the Veteran again reported that he works well with other coworkers, although he did also endorse aggressive moods occasionally. He denied panic attacks, but again endorsed nightmares and trouble sleeping.  The examiner reported that the Veteran has normal memory and that the Veteran Denies ever having suicidal ideations.  The examiner stated that the Veteran has anxiety and chronic sleep impairment.  He reported that the Veteran's PTSD is manifested by social and occupational impairment due to mild or transient symptoms.  He assigned the Veteran a GAF score of 55. 

In an April 2014 medical treatment record, the Veteran was diagnosed with depression, anxiety, and insomnia.  The report indicates that the Veteran's mood was anxious and irritable, but that his judgement was intact and his memory was good.  He also reported no thought disturbances.  The Veteran denies suicidal ideation.  The examiner noted that the Veteran's accounts were reliable.  He was assigned a GAF score of 71. 

In January 2016, the Veteran was afforded another VA examination.  The report noted that the Veteran was experiencing social and legal issues at the time of the examination.  He endorsed recurrent distressing dreams, hypervigilance and avoidance of stimuli.  He endorsed symptoms such as depression, anxiety, suspiciousness, flattened effect and disturbed mood and motivation.  He also reported difficulty maintaining effective social relationships, inability to establish effective relationships, and obsessive rituals.  The examiner determined that the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity, and also occupational and social impairment with occasional decrease in work efficiency. 

The Veteran provided a private examination from November 2016.  At the examination, the Veteran reported that he was in good mental health.  He reported hypervigilance, sleep disturbance, and avoidance of stimuli.  He denied dissociative experiences, a history of hurting people, and exaggerated startled response.  He also endorsed difficulty maintaining effective work and social relationships, and difficulty adapting to stressful circumstances.  The examiner determined that his judgement was average.  He also determined that while the Veteran does have some degree of social impairment, the Veteran retains a few aspects of social functioning.  In regards to family relationships, the Veteran reported that he is in the midst of a divorce, but that his children's preference is to live with him.  The examiner determined that the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity. 

Following a review of the relevant evidence of record, the Board finds that the criteria for a rating of 50 percent have been met throughout the appeal period due to endorsed symptoms of flattened effect, disturbances in mood and motivation, difficulty maintaining effective work and social relationships, in addition to multiple examiners opining that the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity.  Although, for the reasons set forth in the remand, this matter needs further development, the Board finds that the Veteran's PTSD warrants at least a 50 percent rating.  To this extent, the appeal is granted.

While the United States Court of Appeals for Veterans Claims (Court) in Rice held that a claim for a total disability evaluation based on individual unemployability (TDIU) due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record, the Veteran expressed in his hearing that he does not wish to claim a TDIU at this time. See Rice v. Shinseki, 22 Vet. App. 447 (2009); see also October 2016 Hearing Transcript at 5.  Thus, the issue of a TDIU is not before the Board. 


ORDER

Service connection for a heart disability, to include CAD, is granted. 

Service connection for headaches is granted.

For the entire appeal period, a rating of 50 percent for PTSD is granted, subject to the law and regulations governing payment of monetary benefits.


REMAND

The record reflects that the Veteran received private treatment of his PTSD in February 2013 from Dr. A., to include treatment notes and a mental status examination.  See November 2016 Medical Treatment Record at 3. Because these records have not been associated with the claims folder, this appeal must be remanded to obtain the missing records.  

In terms of the Veteran's claims for service connection for fatigue and muscle and joint pain, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, the Board finds that remand is necessary to obtain an adequate VA examination.  The Veteran was afforded examinations for these issues in September 2016.  The examinations are inadequate for multiple reasons.  First, in April 2016, the Veteran submitted a statement detailing his exposure to contaminants, including jet fuel, while he was deployed in the Persian Gulf, which was not adequately addressed.  The examiner addressed this statement in the medical history portion of the report, but failed to provide rational as to why fatigue and muscle and joint pain were not caused by the contaminants detailed in the Veteran's statement.   In October 2016, the Veteran's attorney specifically requested that the Veteran be looked at in regards to environmental contaminants, presumably the ones detailed in the April 2016 statement, not just Gulf War exposure.  See October 2016 Hearing Transcript at 24.  Additionally, it should be determined whether or not the Veteran has a diagnosis of fibromyalgia.  In November 2016, the Veteran's private physician opined that the Veteran's chronic fatigue, muscle and joint pain, and sleep disturbance are suggestive of fibromyalgia, but did not confer a diagnosis.  See November 2016 Medical Treatment Record at 4.  Accordingly, clarification is warranted. 

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file records of the Veteran's outstanding VA and private care for his psychiatric disability, to include all records from Dr. A.  See November 2016 Medical Treatment Record at 3.  

2. Then, schedule the Veteran for a VA Gulf War examination to determine the current nature, onset, and etiology of his symptoms, to include fatigue and muscle and joint pain.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding his symptomatology, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to address each of the following questions:

(a) Please state whether the symptoms of each claimed condition are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(b) Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis?

The examiner is asked to address a November 2016 medical treatment record that indicates that the Veteran's symptoms are suggestive of fibromyalgia. 

(c) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to a presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(d) Is it at least as likely as not that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

The examiner should address the Veteran's assertions in the April 2016 Exposure Statement. 

In answering questions (a) to (d), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.   A report of the examination should be prepared and associated with the Veteran's claims file.

3. Then, after taking any additional development deemed necessary, readjudicate the claims considering all the evidence of record and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


